DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action responses to the Applicant’s Amendment filed on 04/18/2022 in which claims 1-6 and 9-11 have been amended, claims 7 and 8 have been canceled and entered of record.
Claims 1, 4, 5, 10 and 11 have been amended herein and claim 7 has been cancelled to overcome the rejections under 35 U.S.C 112(b). Based on the amended and cancelled claims, the rejections under 35 U.S.C 112(b) for claims 1, 4, 5, 7, 10, 11 and their dependent claims, are withdrawn.
Claims 1-6 and 9-11 are pending for examination.

Allowable Subject Matter
Claims 1-6 and 9-11 are allowed.
Applicants have amended independent claims 1 and 10 to incorporate the allowable subject matters of original claim 8 and intervening claims, as indicated in the previous Office Action dated 03/04/2022.
The following is a statement of reasons for the indication of allowable subject matter:

The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
Regarding independent claims 1 and 10, the prior art does not teach or suggest the claimed invention having “a control command generation device that generates a control command by using input including at least one of the generation source candidate, the assurance test result, a control parameter to generate the control command for the measurement target, and the measurement data, 
wherein the measurement target that executes control by using the control command as input, 
wherein the measuring instrument measures whether control executed based on the control command is effective,
wherein, when control is determined to be effective, the control command generation device generates an additional control command, and 
wherein, when control is determined to be not effective, the control command generation device generates an alternative control command on condition of a upper control limit not reached and issues an alarm to the power system operation assisting device on condition of a upper control limit reached”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 2-6, 9 and 11, the claims have been found allowable due to their dependencies to claims 1 and 10 above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836